Title: From John Adams to Albert Gallatin, 11 April 1817
From: Adams, John
To: Gallatin, Albert



Sir
Quincy April 11. 1817

Give me leave to introduce to you, Mr Theodore Lyman junior, a young Gentleman of Education and Travel of modest and virtuous Character, ardent in pursuit of Science and Letters. His Father is respectable in fortune and Connections.
Mr Lyman I presume wishes to be acquainted with the Litterateurs as well as to See The King and The Court.
He can give you all Our American News, much better than your respectfull humble Servant
John Adams